Citation Nr: 1814296	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Following a July 2016 hearing, this case was remanded in September 2016.  In an August 2016 Statement in Support of Claim, the Veteran waived regional consideration of new evidence.


FINDING OF FACT

The Veteran's current COPD is not shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C. §§ 1101, 1112, 1131 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  
The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

In this case, the Board acknowledges a current diagnosis of COPD.  In a September 2011 VA examination report, the Veteran stated that he started to develop episodes of shortness of breath that were ongoing.  Additionally, in 1980, he was hospitalized for pneumonia.  During active service, the Veteran reported that he had no treatment or therapy, but that after discharge, he had ongoing respiratory problems.  The Veteran stated that his shortness of breath became worse over the past five years, around 2005-2006.  The VA examiner opined that it was at least as likely as not that the Veteran's current respiratory condition was related to in-service treatment.  The rationale was that the Veteran was evaluated and diagnosed with COPD during active service.

The Board notes, however, that the Veteran's service treatment records (STRs) do not show that he was diagnosed with COPD during active service.  A November 1980 STR noted that the Veteran complained of a fever and cough that lasted two days.  Another STR from this time reported that the Veteran had an upper respiratory infection that resolved.  A May 1981 STR noted that the Veteran complained of chest pain for four days and noted that he smoked two to three packs of cigarettes a day.  On the Veteran's May 1983 Report of Medical Evaluation, shortly before his discharge in August 1983, no respiratory condition was noted.  

The Board determines that the September 2011 VA examiner's opinion that the Veteran was diagnosed with COPD during service was based on inaccurate facts.  This error carries significant implications.  As such, the opinion is inadequate and of little probative weight.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In a follow-up September 2011 VA examination report, the same VA examiner noted that in November 1980, the Veteran was treated for a fever and cough, but that these conditions resolved after two days.  The VA examiner also noted that the previous examination report, which indicated that the Veteran was evaluated and diagnosed with COPD during military service, was incorrect.  The VA examiner reported that the Veteran was never diagnosed with COPD during active service.  

The VA examiner opined that it was less likely than not that the Veteran's current COPD was incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran was evaluated for a brief self-limited episode of coughs and fever during active service.  He was never diagnosed with an obstructive lung condition and did not receive treatment for obstructive lung condition during active service.  The episode of coughs resolved, and the Veteran required no further treatment during service.  Therefore, according to the VA examiner, the Veteran's current lung condition with COPD was less likely related to his in-service treatment for coughs.

The Board notes that while the Veteran testified in his July 2016 hearing that his COPD became worse in 2005 to 2006, the first time the medical record contains a diagnosis of COPD is in 2010, 27 years after the Veteran left active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

The Board finds that the September 2011 VA examination addendum, finding no nexus between the Veteran's current COPD and active service, is the most probative evidence of record, as the examiner reviewed the claims file and provided a detailed rationale.  The Board notes that the examiner's follow-up opinion was more consistent with the findings of record than the initial and now evidently abandoned opinion.  The Veteran and his spouse are competent to observe pulmonary symptoms, but they do not have the training or credentials to provide a competent opinion as to a specific pulmonary diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for COPD, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for COPD is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


